Title: From George Washington to John David Wilper, 7 June 1757
From: Washington, George
To: Wilper, John David

 
Instructions for John Davd Wilper—Sergeant in the Virginia Regiment. By George Washington Esq. Colonel of the Virginia Regimt and Commander of all the Virginia Forces.
[Fort Loudoun] The 7th June, 1757.
You are hereby ordered to take charge of the Cherokee Indians, whereof Warhatclie and Yautanou are Chiefs, and to conduct them in the nearest and best way you can from this place, thro’ Augusta, Bedford & Halifax Counties, to the Borders of North-Carolina; and deliver them over to some civil or military officer of that Province, in order to their being further conducted towards their Nation.
That the Indians may not be disappointed in provisions; you are to send on a man a days march before you, to provide them: you are to get exact accounts of the kinds, quantities and value, from every man that supplies you; which you are to certify and keep copies, and endeavour to be as frugal of, as possible. The person who goes on before, is to desire the people at whose Houses the Indians may halt, carefully to conceal any liquor they may have. Shou’d the Indians however, behave in a mild discreet manner, you may at night give them a little rum mixed with water, if to be had; which you are to inform them is procured thro’ your own influence upon the white people, on account of their good Behaviour, and not by virtue of Orders. Shou’d any of the Indians misbehave, you are not to find fault with the agressor, but to apply for redress to Warhatclie only.
The party now at this place from Capt. Hogg’s company, is to march with you so far as their road and yours is one (and shou’d be supplied with provisions in the same manner that the Indians are; as they are intended for an Escort to them:) After which you are to order them to join their company; unless you shall find it necessary to take them farther, to keep the Indians from mischief. In such case you may carry the men, but in no other.
As you have applied to me for liberty of absence, you have hereby liberty for  days, after you shall have conducted the Indians, agreeably to the above Orders. Given at Fort Loudoun, this 7th day of June, 1757.

G:W.



To John D. Wilper. Sergeant in the Virginia Regt
The above is a true copy of the original. per me.

